Citation Nr: 0413296	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  01-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for stomach disease 
including as secondary to service-connected residuals of a 
right ankle injury with osteochondritits dessicans and 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from September 1975 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating determination 
of the Nashville, Tennessee Department of Veterans Affairs 
(VA) Regional Office (RO).

A hearing was held at the RO before the undersigned traveling 
member of the Board in November 2003.  

The Board notes that the veteran has also claimed service 
connection for a kidney disorder secondary to medications 
taken for his service-connected right ankle disability.  This 
issue is referred to the RO for appropriate consideration.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's 
part.  


REMAND

Service connection is in effect for residuals of a right 
ankle injury with osteochondritis dessicans and degenerative 
joint disease.  The veteran is contending that ibuprofen he 
took for his service-connected right ankle disability between 
1984 and 1996 and sulindac he has taken since then have 
caused him to have stomach disability.  Medical evidence of 
record dating from 2000 to 2002 reports dyspepsia, heartburn, 
antral gastritis, hiatal hernia, and gastroesophageal reflux 
disease.  The VA examiner in December 2002 noted that she had 
no records to review.

Under the circumstances, the Board concludes that a VA 
examination is warranted.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) 


for the following action:  

1.  A VA digestive system or stomach 
examination should be conducted.  The 
examiner should examine the veteran and 
render an opinion with reasons as to 
what upper gastrointestinal diseases he 
has.  For each such disease the veteran 
has, the examiner should render an 
opinion with reasons as to whether it is 
related to medications, including 
ibuprofen and sulindac, he has taken for 
his service-connected right ankle 
disability.  The claims folder must be 
made available to the examiner who 
should review it prior to providing the 
requested medical opinion(s).

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to 


be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


